Citation Nr: 1522540	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraines.

2.  Entitlement to service connection for migraines.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1989 to August 1992 with reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran testified in Washington D.C. Central Office hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.    

In light of the favorable decision to reopen the claim for service connection migraine headaches on appeal, the Board has characterized this claim as encompassing two issues, as reflected on the title page.

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss, entitlement to service connection for sleep apnea, and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A March 2004 rating decision declined to reopen the claim for service connection for migraine headaches.  The Veteran did not appeal the decision, and the March 2004 decision is final.

2.  The evidence received subsequent to the March 2004 final denial of the claim for service connection for migraine headaches is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  The only medical opinion evidence relates the onset of the Veteran's migraine headaches to his active service; there is no contrary medical evidence of record.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that declined to reopen the Veteran's claim for service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  As new and material evidence has been received since the March 2004 rating decision, the criteria to reopen the claim for service connection for a  migraine headaches have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of the application to reopen and grant of the claim for service connection for a migraine headaches, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

New and Material Evidence

March 2004 rating decision declined to reopen the claim for service connection for a migraine headache disability on the basis that there was no evidence that the Veteran's migraines were related to his current migraines. 

The Veteran was notified of this denial.  However, no appeal was received from the Veteran within the appellate period.  Therefore, the March 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record. 38 C.F.R. § 3.156(a) (2014).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final March 2004 rating decision includes a September 2014 favorable medical nexus opinion from Dr. G. S.  The Board finds that this nexus opinion relating the Veteran's current migraine headaches to his headaches in service is both new and material and, therefore, his claim for service connection for migraine headaches is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Merits

The Veteran contends that his migraine headaches are related to his migraine headaches in service.  

Regarding a current disability, the Veteran's private clinician Dr. G. S. in a September 2014 correspondence provides a current diagnosis of migraine headaches.

Turning to an in service incurrence, an October 1991 Service Treatment Records (STR) provides evidence of migraines in service.  In this STR, a Department of Defense (DoD) clinician wrote "Seen by Dr. E.[...] 10/3 for migraines. Meds ? for migraines [...] Midrin & Indiral."

Turning to a nexus linking the Veteran's current migraines to his in-service migraines, the Veteran provided a September 2014 opinion letter from Dr. G.S. wherein he writes: 

I review your records of 10/3/1991.  You were on active duty at that time.  You at that time had a recurrent headache.  These headache[s] were [treated] with Midrin and Inderal.  Midrin is a medicine specific for Migraines.  Su[b]sequent letters document the presence of Migraine Headaachs[sic] or it's variant.  In my opinion his current Migraines are a continuation of the Migraines he had in service. 

In this case, the pertinent evidence of record supports the conclusion that the Veteran's current migraine headaches are related to his active service.  In addition, there is no medical opinion to the contrary.  Further, VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

New and material evidence having been received; the claim for service connection for migraine headaches is reopened.  

Entitlement to service connection for migraine headaches is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claims for service connection for right ear hearing loss, sleep apnea, and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss, on appeal.

Deficiency in Notice

Unfortunately, there was insufficient notice provided to the Veteran regarding his claim whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss.  Specifically, the VCAA notice provided to the Veteran July 2010 cites to the last final rating decision as May 1999.  While this rating decision did deny the Veteran the benefits now sought, reopening of a claim for service connection for memory loss, it was not the last final decision.  The last final decision was March 2004.  In this regard, the United States Court of Appeals for Veterans Claims has held Kent v. Nicholson, 20 Vet. App. 1 (2006), that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Here, there is no adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  The RO failed to advise the Veteran of the last final decision Hence, a remand is warranted to provide the Veteran with notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Verify Periods of Active Duty

The Veteran testified in August 2014 that he had period of active duty from his discharge from the Navy in August 1992 to June 1997.  The record contains a June 1994 "Report of Medical Examination" which corroborates the Veteran's testimony about additional service.  The Veteran has also submitted a June 2001 memo from the Department of the Navy  entitled "Discharge from the United States Naval Reserve." The Board notes that the claims folder does not contain evidence that any effort was undertaken to locate any missing service records or to verify any additional periods of active service, active duty training (ACDUTRA) or inactive duty training (INACDUTRA). Considering the foregoing, the Board finds that such an effort is warranted.  

Right Ear Hearing Loss - New VA Examination

The Veteran testified that his right ear hearing loss began and has continued since service.  See page 15 of the hearing transcript.  This was not addressed by the VA examiner in the January 2011 VA examination.  The Court has held that, even though disabling hearing loss may not be demonstrated at separation from service, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  Thus, the Board finds that a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Sleep Apnea - VA Examination

The Veteran has not been provided a VA examination to address contention that his sleep apnea is related to his active service.  The Board finds that such an examination is warranted.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the sleep disorder, the Veteran currently has a diagnosis of sleep apnea as noted in June 2010 VA treatment note and September 2014 correspondence from his private physician.  The Veteran's ex-spouse provided a written statement in August 2010 wherein she wrote that she had witnessed the Veteran pause in his breathing three to four times a night from October 2000 to 2003.  The Veteran also provided an August 1996 private treatment note wherein the private physician diagnosed the Veteran with fatigue.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether the etiology of the Veteran's sleep apnea, i.e. if it is related to hi active service.
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA-compliant notice letter that explains what type of evidence is needed to reopen the claim for service connection for memory loss or a chronic disability manifested by memory loss, providing notice as to the reason for the prior denial of the claim in March 2004, and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above).

2.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Navy, and/or the Veteran's Navy Reserves Army unit, to verify the Veteran's exact dates of service, to include periods of active duty, ACDUTRA, or  INACDUTRA.  Any response or information obtained should be made a part of the record.  If the AOJ is unable to comply with the request, so state for the record and explain why.

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for sleep apnea, right ear hearing loss and memory loss.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

4.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiologies of his right ear hearing loss and sleep apnea. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his sleep apnea and right ear hearing loss and any continuity of symptoms since that time.  

(a) After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's sleep apnea was incurred or aggravated by his active duty. 

In providing an opinion, the examiner should comment on the Veteran's ex-spouse statement in August 2010 wherein she wrote that she had witnessed the Veteran pause in his breathing three to four times a night from October 2000 to 2003 and an August 1996 private treatment note wherein the private physician diagnosed the Veteran with fatigue.

(b)  After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's right ear hearing loss was incurred or aggravated by his active duty.

In providing an opinion, the examiner should comment on the Veteran's testimony that his right ear hearing loss began and continued since service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a sleep apnea, right ear hearing loss and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for memory loss or a chronic disability manifested by memory loss.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


